                    Case 20-14606-RAM     Doc 58    Filed 01/25/21   Page 1 of 6




         ORDERED in the Southern District of Florida on January 25, 2021.




                                                            Robert A. Mark, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
      __________________________________
                                         )
      In re:                             )   CASE NO. 20-14606-RAM
                                         )   CHAPTER 7 (INVOLUNTARY)
      LE JARDIN RESIDENCES MANAGER,      )
      LLC,                               )
                                         )
                     Debtor.             )
                                         )

                                  ORDER (1) RESERVING
                           RULING ON PETITIONING CREDITOR’S
                         MOTION FOR SUMMARY JUDGMENT; AND (2)
                      DENYING ALLEGED DEBTOR’S MOTION TO STRIKE

           The Court conducted a hearing on January 19, 2021 on Petitioning

      Creditor’s     Motion   for    Summary   Judgment       (the    “Summary        Judgment

      Motion”) [DE# 47] and on the Alleged Debtor’s Motion to Strike

      Nadezda Danilochkina’s Affidavit and Motion and/or Continue Motion

      for Summary Judgment Hearing (the “Motion to Strike”) [DE# 55].                        The

      Court   has   considered      the   record,    including       the   Joint      Pretrial

      Stipulation [DE# 42], the Summary Judgment Motion, the Alleged
           Case 20-14606-RAM    Doc 58   Filed 01/25/21   Page 2 of 6




Debtor’s Response to Motion for Summary Judgment [DE# 51], and

Petitioning Creditor’s Reply to Debtor’s Response [DE# 54].                 The

Court has also considered the record in the chapter 11 case of Le

Jardin House, LLC, Case No. 19-19182 (the “House Case”), including,

in particular, the contested matter       on the House Debtor’s objection

to Claim #4 and Claim #5 [DE# 176 in 19-19182].            Claim #4 was filed

by the Alleged Debtor in this case.       Claim #5 was filed by Le Jardin

Residences Lenders LLC (“Lenders”).           The Alleged Debtor is the

manager of Lenders.

     The   Court   has   also   considered     the   arguments      of   counsel

presented at the January 19th hearing, and has reviewed applicable

law, including, in particular, decisions considering whether to

abstain from administering involuntary cases that are basically two-

party disputes between the petitioning creditor and the alleged

debtor.

     The Court finds and concludes as follows:

     A.    On October 14, 2016, the Petitioning Creditor obtained a

final judgment against the Alleged Debtor in the amount of $505,500

in Case No. 2015-028337-CA-01, Circuit Court, Miami-Dade County,

Florida (the “2015 Case”).      The judgment is final and is a debt that

is not subject to bona fide dispute as to liability or amount;

     B.    The Alleged Debtor has not paid the final judgment and is

therefore generally not paying its debts as that term is used in 11

U.S.C. § 303(h)(1).
                                     2
            Case 20-14606-RAM   Doc 58   Filed 01/25/21   Page 3 of 6




     C.     On September 18, 2017, the Alleged Debtor filed a state

court complaint against the Petitioning Creditor and others, Case

No. 2017-022215-CA-01 (the “First 2017 Lawsuit”).

     D.     On October 19, 2017, the Petitioning Creditor filed a

state court complaint against the Alleged Debtor and Lender (the

Second 2017 Lawsuit”).

     E.      The 2015 Case, the First 2017 Lawsuit, and the Second

2017 Lawsuit (collectively, the “State Court Cases”) are all pending

before Circuit Court Judge Peter Lopez.

     F.      The House Debtor is a party defendant in one or more of

the State Court Cases and, according to counsel for the Alleged

Debtor, Judge Lopez has stated that he will not move forward with

the State Court Cases in any respect until this Court resolves the

claims filed in the House Case by the Alleged Debtor and by Lender.

     G.     There is no per se rule precluding a sole creditor from

obtaining    involuntary    bankruptcy    relief     under    §   303   of   the

Bankruptcy Code.    Federal Financial Co v. DeKaron Corp., 261 B.R.

61 (S.D. Fla. 2001).       However, dismissal or suspension under § 305

may be appropriate when the case constitutes a two-party dispute

between the alleged debtor and a single creditor. 2 Collier on

Bankruptcy ¶ 305.02[2][d] (16th ed. 2021); In re Bos, 561 B.R. 868,

898-900 (Bankr. N.D. Fla. 2016); Remex Electronics Ltd. V. Axl

Industries, Inc. (In re Axl Industries, Inc.), 127 B.R. 482, 484

(S.D. Fla. 1991).
                                     3
            Case 20-14606-RAM        Doc 58      Filed 01/25/21    Page 4 of 6




       H.   A     relevant   factor    in     deciding      whether       to    abstain     is

whether the petitioning creditor has an adequate remedy of law in a

non-bankruptcy forum. In re Mountain Dairies, Inc., 372 B.R. 623,

635 (Bankr. S.D.N.Y. 2007); In re Axl Industries, Inc., 127 B.R. at

484. In theory, the Petitioning Creditor here has an adequate remedy

because it has a final judgment against the Alleged Debtor in the

2015 Case and that judgment is enforceable under state law. However,

as    described    above,    the    judgment       was   entered     in     one      of   three

consolidated State Court Cases that are not moving forward until the

claims against the House Debtor are resolved in the House Case.

       I.   It is unlikely that resolution of the Alleged Debtor’s

claim against the House Debtor will resolve the claims by and between

the Petitioning Creditor and the Alleged Debtor, but resolving the

claims against the House Debtor should change the landscape in the

State Court Cases and remove obstacles presently impacting the

Petitioning Creditor’s ability to proceed with enforcement of its

judgment in the state court.

       J.   If this Court enters an Order for Relief in this case, it

is likely that this Court will become embroiled in several issues

pending in the State Court Cases.

       K.   On May 5, 2020, shortly after the involuntary petition was

filed, and while it was pending in the Broward Division, Judge Hyman

entered an Order Granting Petitioning Creditor’s Emergency Motion

for    Appointment     of    an    Interim       Chapter   7      Trustee      or,    in   the
                                             4
            Case 20-14606-RAM    Doc 58       Filed 01/25/21   Page 5 of 6




Alternative, for an Order Enjoining the Debtor and all other Persons

from Transferring, Conveying, Selling, Disposing or Encumbering any

Property of the Debtor (the “Bank Account Injunction”) [DE# 8].                    The

Bank Account Injunction protects the Petitioning Creditor’s claims

to the proceeds in a Wells Fargo account in the name of the Alleged

Debtor’s affiliate, Lenders.

      L.    Counsel for the Alleged Debtor has stipulated that the

Bank Account Injunction will remain in place if this case is abated

pending resolution of the claim objections in the House Case.

      Based upon the foregoing findings and conclusions, the Court

will abate this case.         Abstention and dismissal may be justified

because this is a two-party dispute.                   However, dismissal will

dissolve the Bank Account Injunction and, given the present posture

of   the   State    Court   Cases,   it   may     be   very    difficult     for   the

Petitioning Creditor to obtain comparable injunctive relief in the

state court.       For these reasons, it is -

      ORDERED as follows:

      1.    The Court reserves ruling on the Summary Judgment Motion.

      2.    The Motion to Strike is denied.

      3.    This case is abated without prejudice to the Petitioning

Creditor or the Alleged Debtor moving to lift the abatement after

the Court decides the contested matter                   on the House Debtor’s

objection to Claim #4 and Claim #5 [DE# 176 in 19-19182].


                                          5
             Case 20-14606-RAM   Doc 58    Filed 01/25/21   Page 6 of 6




     4.   The Bank Account Injunction remains in full force and

effect.

                                     ###

COPIES TO:

Victor K. Rones, Esq.
Brett D. Lieberman, Esq.




                                      6
